EXHIBIT 10.1

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

by and between

 

Stratex Networks, Inc., as Borrower

 

and

 

Silicon Valley Bank, as Lender

 

January 21, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             PAGE


--------------------------------------------------------------------------------

1.

  ACCOUNTING AND OTHER TERMS    1

2.

  LOAN AND TERMS OF PAYMENT    1    

2.1

  Promise to Pay    1    

2.2

  Overadvances    3    

2.3

  General Provisions Relating to the Advances and Term Advances    3    

2.4

  Permitted Uses of Advance and Term Advance Proceeds    3    

2.5

  Interest Rate, Payments (Advances)    3    

2.6

  Interest Rate; Payments (Term Advances)    4    

2.7

  General Provisions    4    

2.8

  Fees    5

3.

  CONDITIONS OF ADVANCES    5    

3.1

  Conditions Precedent to Initial Credit Extension    5    

3.2

  Conditions Precedent to all Credit Extensions    5    

3.3

  Procedure for the Borrowing of Advances and Term Advances    6    

3.4

  Conversion and Continuation Elections    7    

3.5

  Special Provisions Governing LIBOR Advances    8    

3.6

  Additional Requirements/Provisions Regarding LIBOR Advances    9    

3.7

  Calculation of Interest and Fees    11

4.

  CREATION OF SECURITY INTEREST    12    

4.1

  Grant of Security Interest    12    

4.2

  Authorization to File Financing Statements    12

5.

  REPRESENTATIONS AND WARRANTIES    12    

5.1

  Due Organization and Authorization    12    

5.2

  Collateral    12    

5.3

  Litigation    12    

5.4

  No Material Adverse Change in Financial Statements    13    

5.5

  Solvency    13    

5.6

  Regulatory Compliance    13    

5.7

  Subsidiaries; Investments    13    

5.8

  Full Disclosure    13

 

i.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

             PAGE


--------------------------------------------------------------------------------

6.

  AFFIRMATIVE COVENANTS    14    

6.1

  Government Compliance    14    

6.2

  Financial Statements, Reports, Certificates    14    

6.3

  Inventory    14    

6.4

  Taxes    15    

6.5

  Insurance    15    

6.6

  Depository Accounts    15    

6.7

  Financial Covenants    15    

6.8

  Further Assurances    15

7.

  NEGATIVE COVENANTS    16    

7.1

  Dispositions    16    

7.2

  Changes in Control, Business    16    

7.3

  Mergers or Acquisitions    16    

7.4

  Indebtedness    16    

7.5

  Encumbrance    16    

7.6

  Subordinated Debt    16    

7.7

  Compliance    17

8.

  EVENTS OF DEFAULT    17    

8.1

  Payment Default    17    

8.2

  Covenant Default    17    

8.3

  Material Adverse Change    17    

8.4

  Attachment    17    

8.5

  Insolvency    18    

8.6

  Other Agreements    18    

8.7

  Judgments    18    

8.8

  Misrepresentations    18

9.

  BANK’S RIGHTS AND REMEDIES    18    

9.1

  Rights and Remedies    18    

9.2

  Power of Attorney    19    

9.3

  Bank Expenses    19

 

ii.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

             PAGE


--------------------------------------------------------------------------------

   

9.4

  Bank’s Liability for Collateral    20    

9.5

  Remedies Cumulative    20    

9.6

  Demand Waiver    20

10.

  NOTICES    20

11.

  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER    20

12.

  GENERAL PROVISIONS    21    

12.1

  Successors and Assigns    21    

12.2

  Indemnification    21    

12.3

  Time of Essence    21    

12.4

  Severability of Provision    21    

12.5

  Amendments in Writing, Integration    21    

12.6

  Counterparts    21    

12.7

  Survival    21    

12.8

  Confidentiality    22    

12.9

  Attorneys’ Fees, Costs and Expenses    22

13.

  DEFINITIONS    22    

13.1

  Definitions    22

 

 

iii.



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated January 21, 2004
(this “Agreement”), between SILICON VALLEY BANK (“Bank”), whose address is 3003
Tasman Drive, Santa Clara, California 95054, and STRATEX NETWORKS, INC., a
Delaware corporation (“Borrower”), whose address is 120 Rose Orchard Way, San
Jose, California 95134, provides the terms on which Bank will lend to Borrower
and Borrower will repay Bank. The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 

2.1.1 Revolving Advances.

 

(a) Bank will make Advances not exceeding the Committed Revolving Line minus the
sum of (i) all amounts for services utilized under the Cash Management Services
Sublimit (as defined in Section 2.1.4), and (ii) the amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit).

 

(b) To obtain an Advance, Borrower must follow the procedures set forth in
Section 3.3(a).

 

(c) The Bank’s obligation to make Credit Extensions (excluding the Term
Advances) terminates on the Revolving Maturity Date, when all Advances are
immediately payable.

 

(d) Bank’s obligation to make Credit Extensions will terminate if an Event of
Default (as herein defined) has occurred or there exists any event, condition,
or act which with notice or lapse of time, or both, would constitute an Event of
Default.

 

2.1.2 Letters of Credit Sublimit.

 

Bank will issue or have issued Letters of Credit for Borrower’s account not
exceeding the Committed Revolving Line minus the sum of (a) the outstanding
principal balance of the Advances, and (b) the Cash Management Services
Sublimit. Each Letter of Credit will have an expiry date of no later than
eighteen (18) months after the Revolving Maturity Date, and Borrower’s
reimbursement obligation will be fully secured by cash on terms acceptable to
Bank at any time after the Revolving Maturity Date if the term of this Agreement
is not extended by Bank. Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.

 

1.



--------------------------------------------------------------------------------

2.1.3 FX Forward Contracts.

 

Borrower may enter into foreign exchange contracts with the Bank under which
Borrower commits to purchase from or sell to Bank a set amount of foreign
currency on a specified date (the “Settlement Date”). Foreign exchange contracts
with a Settlement Date of two (2) or more business days (as applicable in the
country of the contract foreign currency) after the contract date (each, a “FX
Forward Contract”) are subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to
$2,000,000 (the “FX Reserve”). The aggregate amount of FX Forward Contracts at
any one time may not exceed ten (10) times the amount of the FX Reserve.

 

2.1.4 Cash Management Services Sublimit.

 

Borrower may use amounts not to exceed the Committed Revolving Line minus the
sum of (a) the face amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit), and (b) the outstanding principal balance
of the Advances (without duplication for any drawn but unreimbursed Letters of
Credit) for Bank’s cash management services, which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in various cash management services agreements related to
such services (collectively, the “Cash Management Services”). The aggregate
amount utilized for Cash Management Services (the “Cash Management Services
Sublimit”) will at all times reduce the amounts available to be borrowed under
the Committed Revolving Line or otherwise available for Letters of Credit under
the Committed Revolving Line. Any amounts Bank pays on behalf of Borrower or any
amounts that are not paid by Borrower for any Cash Management Services will be
treated as Advances under the Committed Revolving Line and will accrue interest
at the rate for Advances.

 

2.1.5 Term Loan.

 

(a) From the Closing Date through June 30, 2004 (the “Term Loan End Date”), Bank
shall make up to two (2) advances (each, a “Term Advance” and, collectively,
“Term Advances”) in an aggregate amount not to exceed the Term Loan Amount.

 

(b) Interest accrues from the date of each Term Advance at the rate set forth in
Section 2.6(a). Term Advances are payable in forty-eight (48) equal monthly
installments of principal plus interest, beginning one month following the
Funding Date and ending on the Term Loan Maturity Date for such Term Advance
(each payment date, a “Term Advance Payment Date”). Term Advances when repaid
may not be reborrowed.

 

(c) Borrower shall have the option to prepay all or any portion of the
outstanding principal amount of any Term Advance prior to its maturity, provided
Borrower (i) provides written notice to Bank of its election to prepay such Term
Advance at least ten (10) calendar days prior to such prepayment, and (ii) pays,
on the date of the prepayment, a prepayment fee equal to the principal amount
being prepaid multiplied by (A) one and one-half percent (1.50%), if the
prepayment occurs prior to the first anniversary of the Funding Date for

 

2.



--------------------------------------------------------------------------------

such Term Advance, (B) one percent (1.00%), if the prepayment occurs on or after
the first anniversary of the Funding Date for such Term Advance but prior to the
second anniversary of the Funding Date for such Term Advance, or (C) one-half
percent (.50%), if the prepayment occurs on or after the second anniversary of
the Funding Date for such Term Advance but prior to the third anniversary of the
Funding Date for such Term Advance.

 

2.2 Overadvances.

 

If the Borrower’s aggregate obligations under (a) Sections 2.1.1, 2.1.2, and
2.1.4 plus the FX Reserve under Section 2.1.3 exceed the Committed Revolving
Line, or (b) Sections 2.1.1, 2.1.2, and 2.1.4 plus the FX Reserve under Section
2.1.3 and Term Advances under Section 2.1.5 exceed $35,000,000, then, in either
case, Borrower must immediately pay Bank the excess.

 

2.3 General Provisions Relating to the Advances and Term Advances.

 

(a) Each Advance shall, at Borrower’s option in accordance with the terms of
this Agreement, be either in the form of a Prime Rate Advance or a LIBOR
Advance; provided that in no event shall Borrower maintain at any time LIBOR
Advances having more than two (2) different Interest Periods. Borrower shall pay
interest accrued on the Advances at the rates and in the manner set forth in
Section 2.5(a). Amounts borrowed by Borrower under the Committed Revolving Line
may be repaid and, prior to the Revolving Maturity Date, and subject to the
applicable terms and conditions precedent in Sections 3.1, 3.2, and 3.3,
reborrowed.

 

(b) Each Term Advance shall, at Borrower’s option in accordance with the terms
of this Agreement, be either in the form of a Fixed Rate Advance or a Floating
Rate Advance. Borrower shall pay interest accrued on the Term Advances at the
rates and in the manner set forth in Section 2.6(a).

 

2.4 Permitted Uses of Advance and Term Advance Proceeds.

 

The Advances and Term Advances shall be used solely for working capital and
other general business requirements of Borrower.

 

2.5 Interest Rate, Payments (Advances).

 

(a) Interest Rate. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to the Prime Rate or Adjusted LIBOR, as the case
may be. After an Event of Default occurs and so long as such Event of Default
continues, including after an acceleration of the Obligations pursuant to
Section 9.1(a) (whether before or after entry of judgment to the extent
permitted by law), Obligations shall accrue interest at five (5) percent above
the rate effective immediately before the Event of Default; provided, however,
that on and after the expiration of any Interest Period applicable to any LIBOR
Advance outstanding on the date of occurrence of such Event of Default or
acceleration, the Effective Amount of such LIBOR Advance shall, during the
continuance of such Event of Default or after acceleration, bear interest at a
rate per annum equal to the Prime Rate plus five (5) percent. Payment or
acceptance of the increased interest provided in this Section 2.5(a) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

 

3.



--------------------------------------------------------------------------------

(b) Payments. Pursuant to the terms of Section 3.7, interest on each Advance
shall be paid in arrears on each Interest Payment Date. Interest shall also be
paid on the date of any prepayment of any Advance pursuant to this Agreement for
the portion of any Advance so prepaid and upon payment (including prepayment) in
full thereof. All accrued but unpaid interest on the Advances shall be due and
payable on the Revolving Maturity Date.

 

(c) Limitations on Interest Rates. Notwithstanding any provision in this
Agreement or any of the other Loan Documents, the total liability for payments
in the nature of interest shall not exceed the applicable limits imposed by any
applicable federal or state interest rate laws. If any payments in the nature of
interest, additional interest and other charges made hereunder or under any of
the Loan Documents are held to be in excess of the applicable limits imposed by
any applicable federal or state law, the amount held to be in excess shall be
considered payment of principal under the Advances and the indebtedness
evidenced thereby shall be reduced by such amount in the inverse order of
maturity so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable federal or state interest rate laws.

 

2.6 Interest Rate; Payments (Term Advances).

 

(a) Interest Rate. Each Term Advance shall bear interest on the outstanding
principal amount thereof from the Funding Date until paid in full at a rate per
annum equal to the Fixed Rate or Floating Rate, as the case may be. After an
Event of Default occurs and so long as such Event of Default continues,
including after an acceleration of the Obligations pursuant to Section 9.1(a)
(whether before or after entry of judgment to the extent permitted by law),
Obligations shall accrue interest at five (5) percent above the rate effective
immediately before the Event of Default.

 

(b) Payments. Pursuant to the terms of Section 3.7, interest on each Term
Advance shall be paid in arrears on each Term Advance Payment Date. Interest
shall also be paid on the date of any prepayment of any Term Advance pursuant to
this Agreement for the portion of any Term Advance so prepaid and upon payment
(including prepayment) in full thereof. All accrued but unpaid interest, if any,
on each Term Advance shall be due and payable on the Term Loan Maturity Date.

 

2.7 General Provisions. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments
owing or any amounts Borrower owes Bank. Bank will promptly notify Borrower when
it debits Borrower’s accounts. These debits are not a set-off. Payments received
after 12:00 p.m. (Pacific time) are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest accrue.

 

4.



--------------------------------------------------------------------------------

2.8 Fees.

 

Borrower will pay:

 

(a) Set-up Fee. On the Closing Date, a fully earned, non-refundable fee equal to
$170,000 (the “Set-up Fee”).

 

(b) Letter of Credit Fee. Upon the issuance of a Letter of Credit, a fully
earned, non-refundable Letter of Credit fee equal to .75% per annum of the face
amount of the issued Letter of Credit.

 

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the date of this Agreement when
due.

 

3. CONDITIONS OF ADVANCES

 

3.1 Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that the following have been satisfied, all in form and
substance satisfactory to Bank:

 

(a) Borrower shall have executed and delivered the Loan Documents;

 

(b) Borrower shall have executed and delivered one or more Control Agreements by
and among Borrower, Bank, and securities intermediary(y)(ies) as is necessary
for Bank to obtain control (within the meaning of the applicable provision of
the Code) over any Collateral Accounts (as defined in Section 6.8 hereof) that
hold, in the aggregate, assets valued in an amount equal to the greater of (i)
85.7% times the outstanding Obligations or (ii) $10,000,000;

 

(c) Borrower shall have delivered the Operating Documents, a good standing
certificate of Borrower from the State of Delaware and a certificate of
status/foreign corporation of Borrower from the State of California;

 

(d) Borrower shall have paid all costs and fees, including the Set-up Fee and
Bank Expenses, then due; and

 

(e) Borrower shall have delivered to Bank, in addition to the documents required
in Section 3.2, all documents, certificates, and other assurances that Bank or
its counsel may reasonably request.

 

3.2 Conditions Precedent to all Credit Extensions.

 

Bank’s obligation to make each Credit Extension, including the initial Credit
Extension, is subject to the condition precedent that the following shall have
been satisfied, all in form and substance satisfactory to Bank:

 

(a) timely receipt of a Notice of Borrowing;

 

5.



--------------------------------------------------------------------------------

(b) unless otherwise waived by Bank, the Control Agreements shall be in full
force and effect; and

 

(c) the representations and warranties in Section 5 must be true on the date of
the Notice of Borrowing and on the Funding Date or the date any other Credit
Extension is made, and no Event of Default may have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
of Section 5 remain true.

 

3.3 Procedure for the Borrowing of Advances and Term Advances.

 

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance and/or Term Advance set forth in this Agreement, including
Section 3.1 and Section 3.2 for Advances and/or Term Advances made on the
Closing Date and Section 3.2 for all Advances and/or Term Advances, each Advance
and/or Term Advances shall be made upon Borrower’s irrevocable written notice
delivered to Bank in the form of a Notice of Borrowing, each executed by a
Responsible Officer of Borrower or his or her designee or without instructions
if the Advances and/or Term Advances are necessary to meet Obligations which
have become due. Bank may rely on any telephone notice given by a person whom
Bank believes is a Responsible Officer or designee. Borrower will indemnify Bank
for any loss Bank suffers due to such reliance. Such Notice of Borrowing must be
received by Bank prior to 11:00 a.m. (Pacific time), (i) at least three (3)
Business Days prior to the requested Funding Date, in the case of LIBOR
Advances, and (ii) at least one (1) Business Day prior to the requested Funding
Date, in the case of Prime Rate Advances, Fixed Rate Advances, or Floating Rate
Advances, specifying:

 

(i) the amount of the Advance or Term Advance, which, if a LIBOR Advance is
requested, shall be in an aggregate minimum principal amount of $1,000,000 or in
any integral multiple of $1,000,000 in excess thereof;

 

(ii) the requested Funding Date, which shall be a Business Day;

 

(iii) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances;

 

(iv) whether the Term Advance is to be comprised of Fixed Rate Advances or
Floating Rate Advances; and

 

(v) the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month.

 

(b) The proceeds of all such Advances and/or Term Advances will then be made
available to Borrower on the Funding Date by Bank by transfer to the Designated
Deposit Account and, subsequently, by wire transfer to such other account as
Borrower may

 

6.



--------------------------------------------------------------------------------

instruct in the Notice of Borrowing. No Advances and/or Term Advances shall be
deemed made to Borrower, and no interest shall accrue on any such Advance and/or
Term Advance, until the related funds have been deposited in the Designated
Deposit Account.

 

3.4 Conversion and Continuation Elections.

 

(a) So long as (1) no Event of Default or event which with notice, passage of
time, or both would constitute an Event of Default exists; (2) no party hereto
shall have sent any notice of termination of this Agreement; and (3) Borrower
shall have complied with such customary procedures as Bank has established from
time to time for Borrower’s requests for LIBOR Advances, Borrower may, upon
irrevocable written notice to Bank:

 

(i) elect to convert on any Business Day, Prime Rate Advances in an amount equal
to $1,000,000 or any integral multiple of $1,000,000 in excess thereof into
LIBOR Advances;

 

(ii) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $1,000,000 in excess thereof); provided,
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $1,000,000,
such LIBOR Advances shall automatically convert into Prime Rate Advances, and on
and after such date the right of Borrower to continue such Advances as, and
convert such Advances into, LIBOR Advances shall terminate; or

 

(iii) elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $1,000,000 in excess thereof) into Prime
Rate Advances.

 

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 11:00 a.m. (Pacific time) at
least (i) three (3) Business Days in advance of the Conversion Date or
Continuation Date, if any Advances are to be converted into or continued as
LIBOR Advances; and (ii) one (1) Business Day in advance of the Conversion Date,
if any Advances are to be converted into Prime Rate Advances, in each case
specifying:

 

(i) the proposed Conversion Date or Continuation Date;

 

(ii) the aggregate amount of the Advances to be converted or continued which, if
any Advances are to be converted into or continued as LIBOR Advances, shall be
in an aggregate minimum principal amount of $1,000,000 or in any integral
multiple of $1,000,000 in excess thereof;

 

(iii) the nature of the proposed conversion or continuation; and

 

(iv) the duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrower shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

 

7.



--------------------------------------------------------------------------------

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default, or event which with notice, the
passage of time, or both would constitute an Event of Default, shall exist, (ii)
the Agreement shall terminate, or (iii) the aggregate principal amount of the
Prime Rate Advances which have been previously converted to LIBOR Advances, or
the aggregate principal amount of existing LIBOR Advances continued, as the case
may be, at the beginning of an Interest Period shall at any time during such
Interest Period exceed the Committed Revolving Line. Borrower agrees to pay
Bank, upon demand by Bank (or Bank may, at its option, charge the Designated
Deposit Account or any other account Borrower maintains with Bank) any amounts
required to compensate Bank for any loss (including loss of anticipated
profits), cost, or expense incurred by Bank, as a result of the conversion of
LIBOR Advances to Prime Rate Advances pursuant to any of the foregoing.

 

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advances.

 

3.5 Special Provisions Governing LIBOR Advances.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

 

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

 

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon (i)
no Advances may be made as, or converted to, LIBOR Advances until such time as
Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Advances in respect of
which such determination was made shall be deemed to be rescinded by Borrower.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all

 

8.



--------------------------------------------------------------------------------

reasonable losses, expenses and liabilities, if any (including any interest paid
by Bank to lenders of funds borrowed by it to make or carry its LIBOR Advances
and any loss, expense or liability incurred by Bank in connection with the
liquidation or re-employment of such funds) such that Bank may incur: (i) if for
any reason (other than a default by Bank or due to any failure of Bank to fund
LIBOR Advances due to illegality or impracticability under Section 3.6(d)) a
borrowing or a conversion to or continuation of any LIBOR Advance does not occur
on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of any of its LIBOR Advances occurs on a date prior to the last
day of an Interest Period applicable to that Advance.

 

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.5 and under Section 3.3 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.5 and under Section
3.3.

 

(e) LIBOR Advances After Default. After the occurrence of and during the
continuation of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.5(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

 

3.6 Additional Requirements/Provisions Regarding LIBOR Advances.

 

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrower
shall immediately notify Borrower’s account officer at Bank and, on demand by
Bank, pay Bank the amount (if any) by which (i) the additional interest which
would have been payable on the amount so received had it not been received until
the last day of such Interest Period exceeds (ii) the interest which would have
been recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets, the offshore currency markets, or United States
Treasury investment products, as the case may be, for a period starting on the
date on which it was so received and ending on the last day of such Interest
Period at the interest rate determined by Bank in its reasonable discretion.
Bank’s determination as to such amount shall be conclusive absent manifest
error.

 

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

 

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

 

9.



--------------------------------------------------------------------------------

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

 

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after the Closing Date which
will entitle Bank to compensation pursuant to this Section 3.6 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.6. Determinations and allocations by Bank for purposes of this Section 3.6 of
the effect of any Regulatory Change on its costs of maintaining its obligations
to make Advances, of making or maintaining Advances, or on amounts receivable by
it in respect of Advances, and of the additional amounts required to compensate
Bank in respect of any Additional Costs, shall be conclusive absent manifest
error.

 

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.6(c) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

 

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, Advances shall not terminate if Bank and Borrower
agree in writing to a different interest rate applicable to LIBOR Advances.

 

10.



--------------------------------------------------------------------------------

(e) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the Advances in full with accrued interest thereon and all
other amounts payable by Borrower hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 3.6(a)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Advance then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.5(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by telefacsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Advance or to have outstanding
Advances converted into or continued as Prime Rate Advances by giving notice (by
telefacsimile or by telephone confirmed in writing) to Bank of such modification
on the date on which Bank gives notice of its determination as described above.

 

3.7 Calculation of Interest and Fees.

 

Interest on the Advances, Term Advances, and all fees payable hereunder shall be
computed on the basis of a 365-day year and the actual number of days elapsed in
the period during which such interest accrues. In computing interest on any
Advance and/or Term Advance, the date of the making of such Advance and/or Term
Advance shall be included and the date of payment shall be excluded; provided,
however, that if any Advance is repaid, and/or Term Advance is prepaid, on the
same day on which it is made, such day shall be included in computing interest
on such Advance and/or Term Advance.

 

(a) Prime Rate Advances; Floating Rate Advances. Each change in the interest
rate of the Prime Rate Advances or Floating Rate Advances based on changes in
the Prime Rate shall be effective on the effective date of such change and to
the extent of such change. Bank shall give Borrower prompt notice of any such
change in the Prime Rate; provided, however, that any failure by Bank to provide
Borrower with notice hereunder shall not affect Bank’s right to make changes in
the interest rate of the Prime Rate Advances or Floating Rate Advances based on
changes in the Prime Rate. Interest on Prime Rate Advances is payable monthly by
debit to the Designated Deposit Account on each Interest Payment Date. Interest
on Floating Rate Advances is payable monthly by debit to the Designated Deposit
Account on each Term Advance Payment Date. Bank shall provide Borrower a
statement of interest four (4) days prior to each (i) Interest Payment Date
applicable to Prime Rate Advances and (ii) Term Advance Payment Date applicable
to Floating Rate Advances.

 

(b) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.5
and 3.6, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

 

11.



--------------------------------------------------------------------------------

(c) Fixed Rate Advances. Fixed Rate Advances accrue interest on the outstanding
principal balance at a rate per annum equal to the 60-month Treasury Rate in
effect on the Funding Date plus two and one-half percent (2.50%) (the “Fixed
Rate”). Interest on each Fixed Rate Advance is payable monthly by debit to the
Designated Deposit Account on each Term Advance Payment Date applicable to such
Fixed Rate Advance.

 

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest.

 

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
If this Agreement is terminated, Bank’s lien and security interest in the
Collateral will continue until Borrower fully satisfies its Obligations.

 

4.2 Authorization to File Financing Statements.

 

Borrower authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions, as Bank deems necessary, in order
to protect or perfect Bank’s security interest in the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Authorization.

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 

5.2 Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

5.3 Litigation.

 

Except as shown in the Disclosure Schedule, there are no actions or proceedings
pending or, to the knowledge of Borrower’s Responsible Officers, threatened by
or against Borrower or any Subsidiary in which an adverse decision could
reasonably be expected to cause a Material Adverse Change.

 

12.



--------------------------------------------------------------------------------

5.4 No Material Adverse Change in Financial Statements.

 

All consolidated financial statements for Borrower delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

 

5.5 Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 

5.6 Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has generally timely filed all
(a) required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP and where failure to do so could cause an Event of Default,
and (b) filings required by the Securities and Exchange Commission. Borrower and
each Subsidiary has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

5.7 Subsidiaries; Investments.

 

Borrower does not own any stock, partnership interest or other equity securities
except as disclosed in the Disclosure Schedule.

 

5.8 Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. Bank
recognizes that the projections and forecasts provided by Borrower in good faith
and based

 

13.



--------------------------------------------------------------------------------

upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected and forecasted results.

 

6. AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
lend or there are outstanding Obligations:

 

6.1 Government Compliance.

 

Borrower will maintain its and all Subsidiaries’ legal existence and good
standing in their jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
cause a material adverse effect on Borrower’s business or operations. Borrower
will comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, for which noncompliance could have a
material adverse effect on Borrower’s business or operations or would reasonably
be expected to cause a Material Adverse Change.

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Borrower will deliver to Bank: (i) within five (5) Business Days of filing,
copies of all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission; (ii) as soon as available, but no later than thirty (30)
days after the end of each month, a cash holding report in form and substance
satisfactory to Bank; (iii) as soon as available, but no later than forty-five
(45) days after the end of each fiscal year, a one (1) year (prepared on a
quarterly basis) financial projections of Borrower on a Consolidated basis,
including a pro forma balance sheet and statements of income and cash flows and
showing projected operating revenues, expenses and debt service of Borrower on a
Consolidated basis; (iv) a prompt report of any material infringements to its
Intellectual Property (collectively, “IP Infringements”); (v) a prompt report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $2,000,000 or
more, or in which an adverse decision could reasonably be expected to cause a
Material Adverse Change (collectively, “Material Litigation”); and (vi) other
financial information Bank reasonably requests.

 

(b) Borrower will deliver to Bank with its Forms 10-K and 10-Q a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit D.

 

6.3 Inventory.

 

Borrower will keep all Inventory in good and marketable condition, and free from
material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims, that involve more than $2,000,000.

 

14.



--------------------------------------------------------------------------------

6.4 Taxes.

 

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

 

6.5 Insurance.

 

Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. At Bank’s request,
Borrower will deliver certificates of insurance showing the Bank as an
additional insured, as applicable, and that the Bank will be provided at least
twenty (20) days notice of cancellation of any policy. If an Event of Default
has occurred and is continuing, proceeds payable under any policy will, at
Bank’s option, be payable to Bank on account of the Obligations.

 

6.6 Depository Accounts.

 

Borrower will maintain a depository account or accounts with Bank, one of which
shall be the Designated Deposit Account for purposes of debiting amounts owed to
Bank hereunder.

 

6.7 Financial Covenants.

 

Borrower will maintain:

 

(a) Tangible Net Worth. As measured at the last day of each fiscal quarter of
Borrower, Tangible Net Worth of at least $60,000,000 plus twenty-five percent
(25%) of net income, as determined in accordance with GAAP, for such quarter and
all preceding quarters since December 31, 2003 (exclusive of losses).

 

(b) Liquidity Coverage. As measured at the last day of each calendar month, a
ratio of (1) unrestricted cash and Cash Equivalents plus (i) short-term,
marketable securities of Borrower, minus (ii) outstanding Cash Management
Services, and minus (iii) the FX Reserve divided by (2) the aggregate amount of
the Obligations, of not less than 1.00 to 1.00.

 

6.8 Further Assurances.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to effect the purposes of this Agreement, including
executing and delivering and causing any applicable depositary bank, securities
intermediary or commodity intermediary at or with which any Deposit Account,
Securities Account, or Commodity Account (collectively, the “Collateral
Accounts”) is maintained to execute and deliver a Control Agreement with respect
to such Collateral Accounts as is necessary for Bank to obtain control (within
the meaning of the applicable provision of the Code) over such Collateral
Accounts that hold, in the aggregate, assets valued in an amount equal to the
greater of (a) 85.7% times the outstanding Obligations or (b) $10,000,000.

 

15.



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent,
which will not be unreasonably withheld, for so long as Bank has an obligation
to lend or there are any outstanding Obligations:

 

7.1 Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any material part of its
business or property, except for Transfers of (a) assets in the ordinary course
of business; (b) licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business; or (c)
worn-out or obsolete assets.

 

7.2 Changes in Control, Business.

 

Permit or suffer any Change in Control or engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto.

 

7.3 Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person
(collectively, “Mergers or Acquisitions”), except that Borrower may enter into
Mergers or Acquisitions so long as no Event of Default has occurred and is
continuing or would result from any such Mergers or Acquisitions. A Subsidiary
may merge or consolidate into another Subsidiary or into Borrower.

 

7.4 Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.5 Encumbrance.

 

Create, incur, or allow any Lien on any of the Collateral, or assign or convey
any right to receive income, including the sale of any Accounts, or permit any
of its Subsidiaries to do so, except for (a) Permitted Liens, or (b) Transfers
of Accounts in the ordinary course of Borrower’s business in exchange for cash
or other unencumbered Property to an entity or entities regularly engaged in the
purchase of such Accounts, or permit any Collateral not to be subject to the
first priority security interest granted here, subject to Permitted Liens.

 

7.6 Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Bank’s prior written consent.

 

16.



--------------------------------------------------------------------------------

7.7 Compliance.

 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

8. EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1 Payment Default.

 

If Borrower fails to pay (a) the principal or interest portion of any Advance
within three (3) Business Days after their due date, or (b) any other
Obligations within three (3) Business Days after being notified by Bank that
such Obligations are due and payable. During any cure period, the failure to
cure the payment default is not an Event of Default (but no Credit Extension
will be made during the cure period);

 

8.2 Covenant Default.

 

If Borrower does not perform any obligation in Section 6 (other than any
obligation under Sections 6.2 or 6.5) or violates any covenant in Section 7; or

 

If Borrower does not perform or observe any other material term, condition or
covenant in this Agreement, any Loan Documents, or in any agreement between
Borrower and Bank and as to any default under a term, condition or covenant that
can be cured, has not cured the default within ten (10) days after it occurs, or
if the default cannot be cured within ten (10) days or cannot be cured after
Borrower’s attempts to cure such default within the ten (10) day period, and the
default may be cured within a reasonable time, then Borrower has an additional
period (of not more than thirty (30) days) to attempt to cure the default.
During the additional cure period, the failure to cure the default is not an
Event of Default (but no Credit Extensions will be made during any cure period);

 

8.3 Material Adverse Change.

 

If a Material Adverse Change occurs;

 

8.4 Attachment.

 

If any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days, or if Borrower is enjoined, restrained, or
prevented by court order from conducting a

 

17.



--------------------------------------------------------------------------------

material part of its business or if a judgment or other claim becomes a Lien on
a material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any material portion of Borrower’s assets by any
government agency and is not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions will be made while (a) the stay is
in effect, or (b) Borrower contests the action, whichever is applicable);

 

8.5 Insolvency.

 

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and is not dismissed or
stayed within thirty (30) days (but no Credit Extensions will be made before any
Insolvency Proceeding is dismissed);

 

8.6 Other Agreements.

 

If there is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness exceeding
$2,000,000 or that could cause a Material Adverse Change;

 

8.7 Judgments.

 

If a money judgment(s) in the aggregate of at least $2,000,000 is rendered
against Borrower, is not covered by insurance, and is unsatisfied and unstayed
for ten (10) days (but no Credit Extensions will be made before the judgment is
stayed or satisfied); or

 

8.8 Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement at the time made now or later in any
warranty or representation in this Agreement or in any writing delivered to Bank
to induce Bank to enter this Agreement or any Loan Document.

 

9. BANK’S RIGHTS AND REMEDIES

 

9.1 Rights and Remedies.

 

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs, all Obligations are immediately due and
payable without any action by Bank);

 

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

 

18.



--------------------------------------------------------------------------------

(c) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

(d) Request that Borrower provide cash in an amount equal to the amount of the
outstanding Letters of Credit to serve as collateral for such Letters of Credit;

 

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

 

(f) Terminate any FX Forward Contracts;

 

(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
patents, copyrights, mask works, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit; and

 

(h) Dispose of the Collateral according to the Code.

 

9.2 Power of Attorney.

 

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (a) endorse Borrower’s name
on any checks or other forms of payment or security; (b) sign Borrower’s name on
any invoice or bill of lading for any Account or drafts against account debtors,
(c) make, settle, and adjust all claims under Borrower’s insurance policies; (d)
settle and adjust disputes and claims about the Accounts directly with account
debtors, for amounts and on terms Bank determines reasonable; and (e) transfer
the Collateral into the name of Bank or a third party as the Code permits. Bank
may exercise the power of attorney to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest in the
Collateral regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3 Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5 and take any action under the policies Bank
deems prudent. Any amounts paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then applicable Prime Rate. No payments by
Bank are deemed an agreement to make similar payments in the future or Bank’s
waiver of any Event of Default.

 

19.



--------------------------------------------------------------------------------

9.4 Bank’s Liability for Collateral.

 

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.5 Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

 

9.6 Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10. NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth at the beginning of this
Agreement. A party may change its notice address by giving the other party
written notice.

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

20.



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

 

12.1 Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement.

 

12.2 Indemnification.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys’ fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 

12.3 Time of Essence.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

12.4 Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.5 Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

 

12.6 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.7 Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
in Section 12.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

 

21.



--------------------------------------------------------------------------------

12.8 Confidentiality.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (a) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (b) to prospective transferees or purchasers
of any interest in the loans (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (c) as required by law, regulation,
subpoena, or other order, (d) as required in connection with Bank’s examination
or audit, and (e) as Bank considers appropriate exercising remedies under this
Agreement. Confidential information does not include information that either:
(x) is in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank, or (y) is disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.

 

12.9 Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

13. DEFINITIONS

 

13.1 Definitions.

 

In this Agreement:

 

“Accounts” is defined on Exhibit A hereto.

 

“Adjusted LIBOR” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/16th of one percent (0.0625%)) equal to the sum of (a) LIBOR
for such Interest Period divided by one (1) minus the Reserve Requirement for
such Interest Period plus (b) two percent (2%).

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

22.



--------------------------------------------------------------------------------

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, business operations or
financial condition and all computer programs or discs or any equipment
containing the information.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market,
and if any determination of a “Business Day” shall relate to an FX Forward
Contract, the term “Business Day” shall mean a day on which dealings are carried
on in the country of settlement of the foreign (i.e., non-Dollar) currency.

 

“Cash Equivalents” means highly liquid marketable securities held by Borrower
with a remaining maturity of three (3) months or less in accordance with GAAP.

 

“Cash Management Services” are defined in Section 2.1.4.

 

“Change in Control” means any change, whether by a single transaction or a
series of transactions, in the Person or Persons who control sufficient voting
rights accorded to the owners of Borrower’s stock (directly or indirectly,
whether by stock ownership, contract, or otherwise) to direct the management of
Borrower; provided, however, this provision shall not be violated by any sale of
the stock (and related voting rights) of Borrower by Borrower through the New
York Stock Exchange, the American Stock Exchange, NASDAQ or other public
securities markets in which stocks of companies are regularly traded in the
United States.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code, as applicable.

 

“Collateral” is the property described on Exhibit A hereto.

 

“Committed Revolving Line” is the lesser of (a) $25,000,000 and (b) $35,000,000
minus the aggregate outstanding principal amount of all Term Advances.

 

“Commodity Account” has the meaning ascribed to it in the Code.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Total Assets” means, at any date of determination, the total
Consolidated assets of Borrower, except goodwill, trade names, copyrights,
trademarks, service marks, and other intangible items such as unamortized debt
discount and expenses and research and development expenses except pre-paid
expenses.

 

“Consolidated Total Liabilities” is on any date of determination, obligations
that should, under GAAP, be classified as liabilities on Borrower’s Consolidated
balance sheet, including all Indebtedness, but excluding all Subordinated Debt.

 

23.



--------------------------------------------------------------------------------

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices, but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Control Agreements” means, collectively, the separate control agreements
entered into among Borrower, Bank and the depositary bank, securities
intermediary, or commodity intermediary at which Borrower maintains a deposit
account, securities account, or a commodity account, pursuant to which Bank
obtains control (within the meaning of the applicable provision of the Code)
over such deposit account, securities account, or commodity account.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Credit Extension” is each Advance, Term Advance, Letter of Credit, FX Forward
Contract, Cash Management Services, or any other extension of credit by Bank for
Borrower’s benefit.

 

“Deposit Accounts” is defined on Exhibit A hereto.

 

“Designated Deposit Account” shall mean Borrower’s deposit account, account
number 3300389009, maintained with Bank.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
A.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

 

“Equipment” is defined on Exhibit A hereto.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

24.



--------------------------------------------------------------------------------

“Fixed Rate” is defined in Section 3.7(c).

 

“Fixed Rate Advance” means a Term Advance that bears interest at the Fixed Rate.

 

“Floating Rate” is a rate per annum equal to the greater of (a) the Prime Rate
plus two percent (2.00%) and (b) six percent (6.00%).

 

“Floating Rate Advance” means a Term Advance that bears interest at the Floating
Rate.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“Funding Date” means the date funds are advanced to Borrower for any Advance or
Term Advance.

 

“GAAP” is generally accepted accounting principles.

 

“Governmental Authority” means (a) any foreign, federal, state, county, or
municipal government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or (d)
with respect to any Person, any arbitration tribunal or other non-governmental
authority to whose jurisdiction that Person has consented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services (such as reimbursement and other obligations for surety
bonds and letters of credit that are carried as liabilities on Borrower’s
balance sheet) other than Contingent Obligations, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, and (c) capital lease
obligations.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is defined on Exhibit A hereto.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Advance, the last
day of each Interest Period applicable to such LIBOR Advance, and (b) with
respect to Prime Rate Advances, the twentieth (20th) day of each month (or, if
the twentieth day of the month does not fall on a Business Day, then on the
first Business Day following such date), and each date a Prime Rate Advance is
converted into a LIBOR Advance to the extent of the amount converted to a LIBOR
Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), or three (3), months thereafter, in each case
as Borrower may elect in the applicable Notice

 

25.



--------------------------------------------------------------------------------

of Borrowing or Notice of Conversion/Continuation; provided, however, that (a)
no Interest Period with respect to any LIBOR Advance shall end later than the
Revolving Maturity Date, (b) the last day of an Interest Period shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Advance, the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the preceding Business
Day, (d) any Interest Period pertaining to a LIBOR Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

“Inventory” is defined on Exhibit A hereto.

 

“Investment” is any beneficial ownership (including stock, partnership interest
or other securities) of any Person, or any loan, advance or capital contribution
to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market in which Bank customarily participates at
11:00 a.m. (local time in such interbank market) two (2) Business Days prior to
the first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such
Advance.

 

“LIBOR Advance” means an Advance that bears interest based on Adjusted LIBOR.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Control Agreements, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, extended or restated.

 

“Material Adverse Change” is any of the following: (a) a material adverse change
in the business, operations, or condition (financial or otherwise) of the
Borrower, or (b) a material impairment of the prospect of repayment of any
portion of the Obligations; or (c) a material impairment of the value or
priority of Bank’s security interests in the Collateral.

 

26.



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit B, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.4, substantially in the form of Exhibit C, with
appropriate insertions.

 

“Obligations” are all debts, principal, interest, Bank Expenses and other
amounts Borrower owes to Bank now or hereafter arising, including Cash
Management Services, Letters of Credit, and the FX Reserve, if any, and
including interest accruing after Insolvency Proceedings begin and all debts,
liabilities, or obligations of Borrower assigned to Bank.

 

“Operating Documents” shall mean the Borrower’s certificate of incorporation, as
currently filed with the State of Delaware, and its bylaws in current form, each
with all current modifications and amendments thereto.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b) Indebtedness existing on the Closing Date and shown on the Disclosure
Schedule;

 

(c) Subordinated Debt;

 

(d) Indebtedness to trade creditors incurred in the ordinary course of business;

 

(e) Indebtedness secured by Permitted Liens; and

 

(f) Any other Indebtedness not to exceed $5,000,000 in the aggregate outstanding
at any time.

 

“Permitted Liens” are:

 

(a) Liens existing on the Closing Date and shown on the Disclosure Schedule or
arising under this Agreement or other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c) Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing the acquisition of the Equipment, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment;

 

27.



--------------------------------------------------------------------------------

(d) Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(e) Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

(g) Liens securing (i) the non-delinquent performance of bids, trade contracts
(other than for borrowed money) or statutory obligations, (ii) Contingent
Obligations in respect of surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature, in each case incurred in the
ordinary course of business; provided all such Liens in the aggregate could not
(even if enforced), with reasonable likelihood, cause or result in a Material
Adverse Change; and

 

(h) Liens on cash collateral securing reimbursement obligations to issuing banks
under standby letters of credit, foreign exchange contracts, or other
transactions in the ordinary course of business.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Prime Rate Advance” means an Advance that bears interest based on the Prime
Rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Repayment Period” as to the Term Advances, is 48 months.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, regulation, guideline or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

28.



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which Adjusted
LIBOR is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer, the Controller, and the Treasurer of Borrower.

 

“Revolving Maturity Date” is January 20, 2006.

 

“Securities Account” is an account to which a financial asset is or may be
credited in accordance with an agreement under which the person maintaining the
account undertakes to treat the person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Tangible Net Worth” is, on any date, the Consolidated Total Assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to reserves not already
deducted from assets; (b) restricted cash; and (c) Consolidated Total
Liabilities and plus non-cash related restructuring charges with respect to
vacated building lease obligations occurring after December 1, 2003.

 

“Term Advance” or “Term Advances” is defined in Section 2.1.5(a).

 

“Term Advance Payment Date” is defined in Section 2.1.5(b).

 

“Term Loan Amount” is the lesser of (a) $25,000,000 and (b) $35,000,000 minus
the aggregate outstanding principal amount of the Credit Extensions (excluding
Term Advances and FX Forward Contracts) and the FX Reserve.

 

“Term Loan Maturity Date” is with respect to each Term Advance, the last day of
the Repayment Period for such Term Advance, or if earlier, the date of
acceleration of such Term Advance by Bank following an Event of Default.

 

29.



--------------------------------------------------------------------------------

“Treasury Rate” is the Treasury Yield Percentage.

 

“Treasury Yield Percentage” is the average weekly yield (of the week ending
figures) in the most recent Federal Reserve Statistical Release on actively
traded U.S. Treasury obligations of similar maturity to the principal being
repaid or if a Statistical Release is not published, the arithmetic average (to
the nearest .01%) of the per annum yields to maturity for each Business Day
during the previous week before the determination is made of all actively traded
marketable U.S. Treasury fixed interest rate securities with a constant maturity
or, or not more than 30 days longer or shorter than the average life of the
principal and interest payments that are being prepaid (excluding securities
that can be surrendered at face value to pay Federal estate tax, or which
provide for tax benefits to the holder.)

 

[Signature page follows.]

 

30.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as of the date first written above.

 

BORROWER:

 

STRATEX NETWORKS, INC.        

By:

 

/s/  Carl A. Thomsen

--------------------------------------------------------------------------------

 

By:

 

/s/  Carol A. Goudey

--------------------------------------------------------------------------------

Title:

 

S.V.P. and C.F.O.

--------------------------------------------------------------------------------

 

Title:

 

Treasurer

--------------------------------------------------------------------------------

 

BANK: SILICON VALLEY BANK

By:

 

/s/  Tom Smith

--------------------------------------------------------------------------------

Title:

 

S.V.P. and Senior Relationship Manager

--------------------------------------------------------------------------------

 

[Signature page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Disclosure Schedule

 

The exact and correct corporate name of Borrower is:     Stratex Networks, Inc.

 

Borrower’s state of formation:

  California – January 4, 1984

Reincorporated:

  Delaware – February 13, 1987

 

Borrower has operated under only the following other names (if none, so state):

 

Dyna Lynx Corporation, Digital Microwave Corporation, DMC Stratex Networks, Inc.

 

All addresses at which the Borrower does business in the United States with
total assets in excess of $100,000 are as follows (attach additional sheets if
necessary and include all warehouse addresses):

 

1. 120 Rose Orchard Way, San Jose, CA 95134 (principal offices)

2. 170 Rose Orchard Way, San Jose, CA 95134 (vacated – to be subleased)

3. 482 South Abbott Avenue, Milpitas, CA 95035 (stockroom)

4. 472 South Abbott Avenue, Milpitas, CA 95035 (warehouse)

 

Borrower has deposit accounts and/or investment accounts located only at the
following institutions in the United States (include account numbers):

 

Union Bank of California:

  1. Concentration/SWEEP Account No. 64501-54545     2. LC Collateral Account
No. 64501-54529 (Restricted)     3. FX Collateral Account No. 64501-54537
(Restricted)     4. Controlled Disbursement Account No. 90800-08462 (zero
balance account “ZBA”)     5. Payroll Account No. 64501-54596 (ZBA)     6.
Medical Payments Account No. 64501-54553 (ZBA)     7. Disability Payments
Account No. 64501-54561

Bank of America:

  1. Concentration/SWEEP Account No. 12334-25035

Silicon Valley Bank:

  1. Business Deposit Account No. 3300389009

 

Liens existing on the Closing Date:

 

1. Security interest on restricted cash accounts indicated above

2. Liens on leasehold improvements under facility leases

  3. Debenture dated June 15, 1990, as amended, in favor of National Bank of New
Zealand for NZ$15,000,000 covering all of the assets of Stratex Networks (NZ)
Limited, a wholly owned subsidiary of Stratex Networks, Inc., to support
obligations of the subsidiary to the bank

 

Investments (including Securities Accounts) existing on the Closing Date:

 

1. Lehman Brothers, Inc.: Investment Account No. 833-79289-18-265

 

2. Bear Stearns: Investment Account No. 220-12022

 

1



--------------------------------------------------------------------------------

3. Bear Stearns: Investment Account No. 220-12106 (subject to Account Control
Agreement FBO Silicon Valley Bank dated September 2, 2003)

 

4. Silicon Valley Bank: Investment Account No. 887-00003 (subject to Account
Control Agreement FBO Silicon Valley Bank dated June 3, 2003)

 

5. Granger Telecom UK Ltd.: 214,950 Ordinary Shares (zero book value)

 

6. Interwave Communications International Ltd.: 17,076 Common Shares (zero book
value)

 

7. fSona Corporation: 227,272 Shares Series C Pref. Stock (zero book value)

 

8. Aperto Networks, Inc.: 638,297 Shares Series B Pref. Stock (zero book value)

 

9. Ensemble Communications, Inc.: 772,210 Shares Special Common Series C and
81,833 Shares Special Common Series D (zero book value)

 

Indebtedness (including Subordinated Debt): None

 

Borrower is not currently subject to litigation that would have a material
adverse effect on the Borrower’s financial condition, except the following
(attach additional comments, if needed):

 

None material

 

Federal Tax ID Number: 77-0016028

 

Organizational Numbers:

 

1. Delaware ID No. 21177-84

2. California ID No. C-1584093

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

“Collateral” means of all of Borrower’s right, title and interest in and to the
following whether owned now or hereafter acquired or arising, and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles; all Investment Property; all Other Property; and any and
all claims, rights and interests in any of the foregoing, and all guaranties and
security for any of the foregoing, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, all of the foregoing, and all Borrower’s Books
relating to any of the foregoing.

 

Notwithstanding the foregoing, “Collateral” shall not be deemed to include:

 

  A. Borrower’s Intellectual Property; provided, however, the Collateral shall
include the proceeds of all the Intellectual Property that are accounts, (i.e.
accounts receivable) of Borrower, or general intangibles consisting of rights to
payment, if a judicial authority (including a U.S. Bankruptcy Court) holds that
a security interest in the underlying Intellectual Property is necessary to have
a security interest in such accounts and general intangibles of Borrower that
are proceeds of the Intellectual Property, then the Collateral shall
automatically, and effective as of the Closing Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such accounts and general intangibles of Borrower that are proceeds
of the Intellectual Property.

 

  B. The following Deposit Accounts of Borrower:

 

  1. Union Bank of California LC Collateral Account No. 64501-54529 (Restricted
cash used to support standby letters of credit issued by Union Bank of
California)

 

  2. Union Bank of California FX Collateral Account No. 64501-54537 (Restricted
cash used to support foreign currency contracts transacted with Union Bank of
California)

 

  C. Other assets of Borrower subject to existing Liens:

 

  1. All tangible and intangible assets of Stratex Networks (NZ) Limited, a
wholly owned subsidiary of Borrower located in Wellington, New Zealand under a
debenture dated June 15, 1990, as amended, in favor of National Bank of New
Zealand in the amount of NZ$15,000,000 supporting general obligations of the
subsidiary to the bank.

 

  2. Leasehold improvements under various facility leases.



--------------------------------------------------------------------------------

As used in this Agreement and in this Exhibit, the following terms have the
following meanings:

 

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.

 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit, whether maintained with Bank or other institutions.

 

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income tax refunds, security and other deposits, options to purchase or
sell real or personal property, rights in all litigation presently or hereafter
pending (whether in contract, tort or otherwise), insurance policies (including
without limitation key man, property damage, and business interruption
insurance), payments of insurance and rights to payment of any kind.

 

“Intellectual Property” means all present and future (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

 

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

2



--------------------------------------------------------------------------------

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, wherever located, and all other
securities of every kind, whether certificated or uncertificated,

 

“Other Property” means (a) the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”,
“documents”, “instruments”, “promissory notes”, “chattel paper”, “letters of
credit”, “letter-of-credit rights”, “fixtures”, “farm products” and “money”; and
(b) all other goods and personal property of every kind, tangible and
intangible, whether or not governed by the Code.

 

3



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF NOTICE OF BORROWING

 

Stratex Networks, Inc.

 

Date:                     

 

TO:

   SILICON VALLEY BANK      3003 Tasman Drive      Santa Clara, CA 95054     
Attention: Corporate Services Department

 

RE:   Amended and Restated Loan and Security Agreement dated as of January 21,
2004 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between STRATEX NETWORKS, INC. as the borrower
thereunder, and SILICON VALLEY BANK, as the lender (the “Bank”).

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.3(a) of the Loan Agreement, of the borrowing of [an Advance] [[and] a
Term Advance].

 

1. The Funding Date, which shall be a Business Day, of the requested Borrowing
is                     .

 

2. The aggregate amount of the requested Borrowing is $                    .

 

3. The requested Advance and/or Term Advance shall consist of
$                     of Prime Rate Advances, $                     of LIBOR
Advances, $                     of Fixed Rate Advances, and
$                     of Floating Rate Advances.

 

4. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be                      months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that those representations and warranties
expressly referring to another date are true, accurate and complete in all
material respects as of such date; and provided, further, that the
representations and warranties set forth in Section 5 of the Loan Agreement
shall be deemed to be made with respect to the financial statements most
recently delivered to the Bank pursuant to Section 6.2 of the Loan Agreement;

 

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Advance and/or Term Advance; [and]



--------------------------------------------------------------------------------

[(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the Committed
Revolving Line, minus the sum of (i) the FX Reserves, (ii) all amounts for
services utilized under the Cash Management Services Sublimit, and (iii) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit); and]

 

[Insert the following as (c) if no Advances are requested or as (d) if Advances
and Term Advances are requested.]

 

[the requested Term Advance will not cause the aggregate principal amount of the
outstanding Term Advances to exceed, as of the designated Funding Date, the Term
Loan Amount.]

 

BORROWER   STRATEX NETWORKS, INC.    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

For internal Bank use only

 

LIBOR Pricing Date

--------------------------------------------------------------------------------

 

LIBOR

--------------------------------------------------------------------------------

 

LIBOR Variance

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

                %    

 

[See attached for additional wire instructions, if any]

 

2



--------------------------------------------------------------------------------

LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is 3:00pm PST

 

Fax To:                         

 

Client Name:                                                              

   Date:                     

 

• LOAN PAYMENT:

 

From Account #                                     

  To Account #                                 

                            (Deposit Account #)

 

                        (Loan Account #)

 

Principal $                                                              and/or
Interest $                                                             

 

All Borrower’s representation and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
to on the date of the telephone transfer request for and advance, but those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of the date:

 

Authorized Signature:                                     

 

Phone Number:                                     

 

• LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                 

  

To Account #                                     

                            (Loan Account #)

  

                        (Deposit Account #)

 

Amount of Advance $                                         

 

All Borrower’s representation and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
to on the date of the telephone transfer request for and advance, but those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of the date:

 

Authorized Signature:                                     

 

Phone Number:                                     

 

• OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00pm, PST

 

Beneficiary Name:                                                              

   Amount of Wire: $                                                     

Beneficiary Bank:                                                              

   Account Number:                                                        

City and State:                                         
                        

    

Beneficiary Bank Transit (ABA) #:                                         
                        

Beneficiary Bank Code (Swift, Sort, Chip, etc.):
                                                      

(For International Wire Only)

Intermediary Bank:                                                      

   Transit (ABA) #:                                                      

For Further Credit to:                                         
                                        
                                        
                                                 

Special Instruction:                                         
                                        
                                        
                                                     

 

3



--------------------------------------------------------------------------------

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                                  

  

2nd Signature (If Required):                                        

Print Name/Title:                                                          

  

Print Name/Title:                                                          

Telephone #                                                                  

  

Telephone #                                                                  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Stratex Networks, Inc.

 

Date:                     

 

To:

  

SILICON VALLEY BANK

    

3003 Tasman Drive

    

Santa Clara, CA 95054

    

Attention:

RE:

   Amended and Restated Loan and Security Agreement dated as of January 21, 2004
(as amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between STRATEX NETWORKS, INC. as the borrower thereunder,
and SILICON VALLEY BANK, as the lender (the “Bank”).

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.4 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

 

1. The date of the [conversion] [continuation] is                     , 200    .

 

2. The aggregate amount of the proposed Advances to be [converted] is
$             or [continued] is $            .

 

3. The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

 

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be      months.

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a) All representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that those representations and warranties expressly referring
to another date are true, accurate and complete in all material respects as of
such date; and provided, further, that the representations and warranties set
forth in Section 5 of the Loan Agreement shall be deemed to be made with respect
to the financial statements most recently delivered to Bank pursuant to Section
6.2 of the Loan Agreement.



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

BORROWER

  STRATEX NETWORKS, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

For internal Bank use only

 

LIBOR Pricing Date

--------------------------------------------------------------------------------

 

LIBOR

--------------------------------------------------------------------------------

 

LIBOR Variance

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

                %    

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

   SILICON VALLEY BANK    Date:      3003 Tasman Drive           Santa Clara, CA
95054     

FROM:

   STRATEX NETWORKS, INC.     

 

The undersigned Responsible Officer of Stratex Networks, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement dated January 21, 2004, between Borrower and Bank (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                         with all required covenants except as noted below and
(ii) all representations and warranties in the Agreement are true and correct in
all material respects on this date. In addition, the undersigned Responsible
Officer certifies that Borrower (x) has complied with Section 6.4 of the
Agreement with respect to payment of taxes of Borrower and its Subsidiaries and
(y) does not have any legal actions pending or threatened against Borrower or
any of its Subsidiaries which Borrower has not previously notified in writing to
Bank pursuant to Section 6.2 of the Agreement. Attached are the required
financial reports and calculation of financial covenants supporting the
certification. The undersigned acknowledges that no borrowings may be requested
at any time or date of determination that Borrower is not in compliance with any
of the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Occurrences” columns.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

    

Complies

--------------------------------------------------------------------------------

Form 10-Q + CC

   Quarterly within 5 days of filing with SEC                              Yes
        No

Form 10-K + CC

   Annually within 5 days of filing with SEC                              Yes
        No            

Occurrences*

--------------------------------------------------------------------------------

IP Infringements

   Prompt                              Yes         No

Material Litigation

   Prompt                              Yes         No

 

Financial Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Minimum Tangible Net Worth (Quarterly)

   $60,000,000 plus 25% of net income, as determined in accordance with GAAP,
for such quarter and all preceding quarters since December 31, 2003 (exclusive
of losses)    $                     Yes         No

Minimum Liquidity Ratio (Monthly)

   1.00:1.00                  :1.00    Yes         No

--------------------------------------------------------------------------------

* If yes, attached is a summary of the Material Litigation or IP Infringements
not previously disclosed by Borrower.



--------------------------------------------------------------------------------

Sincerely,

  BANK USE ONLY    

Received by:                                       
                                 

Stratex Networks, Inc.

 

AUTHORIZED SIGNER

By:

 

 

--------------------------------------------------------------------------------

 

Date:                                         
                                    

Name:

 

 

--------------------------------------------------------------------------------

 

Verified:                                     
                                            

Title:

 

 

--------------------------------------------------------------------------------

 

AUTHORIZED SIGNER

       

Date:                                     
                                                

       

Compliance Status:                                Yes         No

 

[Signature page to Compliance Certificate]

 

2